DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16-18 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dunn-Rankin, et al (U.S. Patent 7,911,146 B2).
	Regarding claim 16, Dunn-Rankin discloses an ionic wind pump, the pump comprising:
	A corona discharge source (10);
	A ground (20) wherein the ground is spaced apart and distal to the corona discharge source, and;
	An outlet (76) distal to the ground, the outlet narrowing from a proximal end to a distal end (Fig. 6A).
	Regarding claim 17, Dunn-Rankin discloses wherein the outlet is integrally formed to the ionic wind pump (Fig. 15; column 13, lines 3-6).
	Regarding claim 18, Dunn-Rankin discloses wherein the outlet is a separate connectable part to the ionic wind pump (Figs. 5, 6a, 6b; column 10, lines 54-56 – different nozzles were attached for experimentation).
	Regarding claim 20, Dunn-Rankin discloses wherein the corona discharge source comprises a corona discharge wire (10).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dunn-Rankin in view of Shannon, et al (U.S. Patent 4,210,847).
	Regarding claim 19, Dunn-Rankin teaches the ionic wind pump of claim 16, but fails to teach wherein the ground comprises a metal mesh; however, Shannon teaches that a metal mesh (16) was known to be used as a ground for an ionic wind pump. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use a metal mesh as the ground in Dunn-Rankin’s ionic wind pump, because doing so would be a routine substitution of equivalent components to obtain predictable results.
Allowable Subject Matter
Claims 1-15 and 21-23 are allowed.
The following is an examiner’s statement of reasons for allowance: Although ionic wind pumps are known in the prior art (see rejection of claims 16-20 above), there is no teaching or suggestion in the prior art that ionic wind pumps would be usable to produce a vacuum pressure in a mass spectrometer, or that an ionic wind pump would even be capable of producing sufficient vacuum pressure to operate a mass spectrometer.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P MASKELL whose telephone number is (571)270-3210. The examiner can normally be reached M-F 10A-6P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL MASKELL/Primary Examiner, Art Unit 2881                                                                                                                                                                                                        29 September 2022